Per Ouriam.

The record fails to show that the defendant is a resident within the jurisdiction of the Municipal Court, and it has been repeatedly held that all the facts necessary to give an inferior court jurisdiction must appear in the record (Frees v. *760Ford, 6 N. Y. 176; Gilbert v. York, 111 id. 544) and that to all such courts the rule necessarily applies, that their jurisdiction must appear and no presumption can be invoked in their favor. Tyroler v. Gummersbach, 28 Misc. Rep. 151.
Present: Freedman, P. J.; MacLean and Leventritt, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.